            Case 1:21-cr-00014-SAG Document 21 Filed 05/03/21 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                        *
                                                 *
         v.                                      *    CRIMINAL NO. 21-SAG-00014
                                                 *
 MATHEW PALMER,                                  *
                                                 *
                 Defendant                       *
                                                 *
                                              *******

     UNITED STATES’ MOTION FOR PRELIMINARY ORDER OF FORFEITURE

       The United States of America, by its attorney, Jonathan F. Lenzner, Acting United States

Attorney for the District of Maryland, respectfully moves this Court for the issuance of a

Preliminary Order of Forfeiture in the above-captioned case pursuant to 18 U.S.C. § 2253 and Rule

32.2(b) of the Federal Rules of Criminal Procedure. A proposed Preliminary Order of Forfeiture

is submitted herewith. In support thereof, the United States sets forth the following:

       1.       On January 28, 2021, the United States filed an Information charging Mathew

Palmer (the “Defendant”) with Distribution of Child Pornography, in violation of 18 U.S.C.

§§ 2252(a)(2) and (b)(1) (Count One). ECF No. 1.

       2.       The Information also included a forfeiture allegation, which provided notice that

the United States intended to seek forfeiture, pursuant to 18 U.S.C. § 2253, 21 U.S.C. § 853, and

28 U.S.C. § 2461(c), upon conviction of the Defendant of the offense alleged in Count One of the

Information.

       3.       On March 10, 2021, the Defendant pled guilty to the offense alleged in Count One

of the Information. ECF. No. 5. As part of his guilty plea, the Defendant agreed forfeit to the

United States all right, title, and interest in the following items that the Defendant agreed constitute
             Case 1:21-cr-00014-SAG Document 21 Filed 05/03/21 Page 2 of 4



money, property, and/or assets derived from or obtained by the Defendant as a result of, or used

to facilitate the commission of, the Defendant’s offense:

                 (1)     Apple iPhone 6s model A1633 cellular phone bearing serial number
                         FFMWF18RGRY2 and IMEI number 354957074518229 (Asset ID: 20-
                         ICE-001931)

(the “Subject Property”).

        4.       Pursuant to 18 U.S.C. § 2253 and Rule 32.2(b)(2) of the Federal Rules of Criminal

Procedure, the United States is now entitled to a Preliminary Order of Forfeiture with respect to

the Subject Property.

        5.       Upon the issuance of a Preliminary Order of Forfeiture and pursuant to 21 U.S.C.

§ 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal Rules of Criminal Procedure, the United States

shall publish, for thirty (30) consecutive calendar days on the government forfeiture website

www.forfeiture.gov, notice of the Preliminary Order of Forfeiture, notice of the United States’

intent to dispose of the Subject Property, and notice that any person, other than the Defendant,

having or claiming a legal interest in the Subject Property must file a petition with the Court within

sixty (60) days after the first day of publication on the government forfeiture website or within

thirty (30) days after receipt of actual notice, whichever is earlier.

        6.       This notice shall state that the petition shall be for a hearing to adjudicate the

validity of the petitioner’s alleged interest in the Subject Property, shall be signed by the petitioner

under penalty of perjury, and shall set forth the nature and extent of the petitioner’s right, title, or

interest in the forfeited Subject Property and any additional facts supporting the petitioner’s claim

and the relief sought.

        7.       The United States may also, to the extent practicable, provide direct written notice

to any person known to have alleged an interest in the Subject Property that is the subject of the

Preliminary Order of Forfeiture as a substitute for published notice as to those persons so notified.
            Case 1:21-cr-00014-SAG Document 21 Filed 05/03/21 Page 3 of 4



       8.       The United States also seeks authority to conduct any discovery that might be

necessary to identify, locate, or dispose of forfeited property, pursuant to Rule 32.2(b)(3) and

(c)(1)(B) of the Federal Rules of Criminal Procedure and 21 U.S.C. § 853(m).

       WHEREFORE, the United States requests that this Court:

       (a)      enter the Preliminary Order of Forfeiture in the form submitted herewith;

       (b)      include the forfeiture, as set forth in the Preliminary Order of Forfeiture, in the oral

pronouncement of the Defendant’s sentence;

       (c)      retain jurisdiction for the purpose of enforcing the forfeiture; and

       (d)      incorporate the Preliminary Order of Forfeiture in the criminal judgment entered

against the Defendant, pursuant to Federal Rule of Criminal Procedure 32.2(b)(4).

                                                       Respectfully submitted,

                                                       Jonathan F. Lenzner
                                                       Acting United States Attorney

                                               By:     /s/
                                                       Daniel A. Loveland, Jr.
                                                       Assistant United States Attorney
          Case 1:21-cr-00014-SAG Document 21 Filed 05/03/21 Page 4 of 4



                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Motion for Preliminary Order of Forfeiture, as well as
the proposed Preliminary Order of Forfeiture, were filed through the Electronic Case Filing
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing.

                                                      /s/
                                                      Daniel A. Loveland, Jr.
                                                      Assistant United States Attorney
